972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert C. LAMB, Defendant-Appellant.
No. 91-6367.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1992.

1
Before KEITH and BATCHELDER, Circuit Judges;  and HOOD, District Judge.*

ORDER

2
Robert C. Lamb appeals the district court's judgment sentencing him to twelve months imprisonment and a term of supervised release following the revocation of a previous term of supervised release.   On appeal, the government has filed a motion to remand the case for resentencing.


3
In 1990, Lamb pleaded guilty to three counts of making false and fraudulent statements to the Veteran's Administration.   The district court sentenced Lamb to sixteen months imprisonment and a three year term of supervised release, the maximum term of supervised release allowable under the statute for Lamb's felony.   Following his release from prison, Lamb violated the conditions of his supervised release.   The district court revoked his original term of supervised release and sentenced him to twelve months imprisonment and an additional term of supervised release.


4
Upon review, we agree with the government that the district court improperly imposed an additional term of supervised release in this case.   Pursuant to 18 U.S.C. § 3583(c)(2), once the district court has imposed the maximum allowable term of supervised release in its original sentence, the district court may not order an additional term of supervised release upon revocation of the original term.   See United States v. Williams, 958 F.2d 337, 338-39 (11th Cir.1992).


5
Accordingly, we grant the government's motion, vacate the judgment of sentence and remand the case to the district court for resentencing.   Fed.R.App.P. 27(a).



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation